DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 28 is objected to because of the following informalities:  At line 1, the “ r ” should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 21, at line 4, “the at least one type of radiation” lacks antecedent basis.   At line 9, “the manner” lacks antecedent basis.  At line 10, “a path of the radiation” renders antecedent basis unclear as it uses the article “a” rendering unclear whether or not the recitation is referring back to “a path of a radiation” recited at line 4.

Regarding claim 24, “the second material” lacks antecedent basis.  Also the recitation to “the boards” renders the claim unclear as the “top, bottom back or front boards” are identified in the alternative and thus may be a singular board.

Regarding claim 29, “wherein third material”  lacks antecedent basis or renders antecedent basis unclear as it neither includes an “a” or a “the.”  Also, did Applicant intend to recite dependency from claim 28?

Regarding claim 31, “the interlayer board” lacks antecedent basis.  Did Applicant intend to recite dependency from claim 30?

Regarding claim 32, at lines 1-2, the claim recites “comprising a layer to a surface of the anti-scatter grid module without the second material.”  This phrase renders the claim unclear for two reasons.  First,  “a layer to a surface” appears to be missing a term defining a relationship between the layer and the surface.  Did Applicant intend to recite “a  layer adjacent to a surface”?  Secondly, “the second material” lacks  antecedent basis.  Also “the first amount” recited at the end of the claim lacks antecedent basis.  Finally, claim 32 depends from claim 21 that recites a “first material” rendering unclear why claim 32 recites a “fourth” material rather than a “second” material.  Did Applicant intend dependency from claim 28?  It is noted that for the purpose of examination, the claim is considered below as dependent from claim 21 and thus a “fourth” material is a designation that is no different than, for example, a “second” material or an “additional” material.

Regarding claim 33, the claim preamble states this is a method claim.  However, the claim does not include any positive method steps, rendering the claim unclear.  In fact, the claim recites only structural limitations that are identical to what is recited in claim 21 directed to an anti-scatter grid module (please see the Claim Objection/Double Patenting section below).  Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p) and (q).

Regarding claim 36, at lines 9-10, “the manner” lacks antecedent basis.”  At lines 10-11, “a path of the radiation” renders antecedent basis unclear as it is unclear whether the recitation is referring back to “a path of a radiation” recited at line 6.  Also, with respect to the recitation at line 7 of “a mounting part for assembly of the anti-scatter grid module,”  it is unclear whether the claim is now referring to only one of the grid modules or each of “the at least two”?  Also it is unclear what is meant by “for assembly” as the limitation does not recite any other structure for assembling with the recited module.  

Regarding claim 37, antecedent basis for “the plates” is unclear.

Regarding claim 39, at line 2, the phrase “is configuration to be defined by” is awkward language rendering unclear what is being claimed.

Regarding claim 40, antecedent basis for “the anti-scatter grid module” is unclear in view of the claim 36 requirement for “at least two anti-scatter grid modules.”   


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-22, 24, 33, 36 and 38-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freund, US 2011/0129069 (hereafter Freund).

Regarding claims 21, 22, 33, 36 and 40 Freund discloses an anti-scatter grid module (Abstract; para [0010]; Figs. 2-3), a multimodule collimator comprising at least two anti-scatter grid modules (para [0023]-[0024]; Figs 1 and 10) and methods of making the anti-scatter grid module (paras [0025]-[0031] and Figs. 2-3).  
Each anti-scatter grid module of Freund includes a plurality of absorber elements 6 in the form of plates (para [0016]) that include a material (i.e., first material) that absorbs secondary radiation (Figs. 2 and 3; paras [0057]-[0059]), wherein the plurality of plates are arranged in a manner that each plate is oriented at an offset angle relative to a path of a radiation (see Figs. 2 and 3 that includes arrows 24 and 25 described as beam incidence and emergence (e.g., each arrow indicating a path of a radiation), each plate 6 illustrated at an angle (i.e., offset) to the arrows 24 and 25 (para [0061]) 
the first material is capable of absorbing a first amount of the at least one type of radiation (i.e., secondary radiation, see paras [0057]-[0059]), 
a fixing element 30 (i.e., mounting part) for assembly of the anti-scatter grid module onto a surface (i.e., substrate) of a detector array 12 (see Figs. 1, 4, 5, 9 and 10; paras [0060]-[0066] describing fixing elements 30 for fixing collimator modules 2 to detector mechanisms 12 illustrated in Figs. 9 and 10 as including a substrate having protrusions 14 and bores 37 for fixing collimator modules 2 to corresponding detector mechanisms 12), and 
carrier elements 5 (i.e., front and back boards) for holding the plurality of plates such that the plurality of plates are arranged in a manner that each plate is oriented at the offset angle relative to a path of the radiation with interspaces between the plates (Figs. 2 and 3 and 6-8 and para [0059] describing the carrier elements 5 held in a positioning tool during fitting of the absorber elements thereon that interlock with the elements 6 in a cross-shaped fashion and are adhesively bonded thereto for holding the elements 6 in position illustrated in Figs. 2-3 and 6-7 at an offset angle to a path of radiation 24).

Regarding claim 24, see the Section 112(b) rejection above.  On the merits, Freund discloses cover elements 10 that form an outer wall that comprises a second material (other than the material of the plates) and are in addition to the carrier elements ( boards) that hold the plurality of plates in place (Figs. 6-8 and paras [0064]-[0065]  describing the collimator module 2 being fitted with the cover elements 10 made from a  material that is transparent to X-ray radiation and that include precisely manufactured guide grooves 36 which guide and hold longitudinal edges of the absorber elements 6 in position illustrated in Figs. 6 and 7 as being at an offset angle to a path of radiation 24).

	Regarding claims 38 and 39,  Fig. 1 of Freund illustrates an arc-shaped multimodule collimator defined by a focal length.

Claims 21, 24-26 and 28-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marsden, US 2020/0046306 (hereafter Marsden).

Regarding claim 21, Marsden discloses an anti-scatter collimator, element 200 of Figs. 2, 3 and 4B, made up of a network of spaced walls or plates 304 (i.e., grid) provided as a unit (i.e., module) for mounting on a detector array 106 (Fig. 1 and para [0041]), the element 200 located between a radiation source and the detector array (Abstract and para [0028]), the unit including first and second retaining members or layers 300 and 302 and a plurality of septa 310 and 312 in the form of plates disposed between the first and second layers (Abstract and para [0028]).   With reference to Fig. 3, a set 304 of septa (310 and 312), also identified as anti-scatter plates, may be made of a material (i.e., first material) configured to absorb, attenuate or otherwise alter secondary radiation so that it is not detected by the channels of the detector array (para [0044]), thus disclosing the claim recitation that the first material is capable of absorbing a first amount of at least one type of radiation.  With reference to the embodiment illustrated at Fig. 4B, the plurality of plates may be arranged to extend non-parallel to one another, i.e., arrangeable at an offset angle relative to a path of a radiation (see paras [0060]-[0064].  The element 200 further includes end supports 316 and 318 (i.e., mounting parts) attached to first and second layers 300 and 302, the mounting parts further illustrating holes, such as hole 362 and unidentified holes on either side thereof,  capable of accepting a fastener for attachment to a substrate (i.e., any substance or layer located beneath the element 200), thus meeting the functional recitation of a mounting part “for assembly” on a substrate with a detector array.    
With reference to Figs. 3 and 4B, the first and second layers 300 and 302 are understood as top and bottom or front and back boards (i.e., a substantially flat peripheral elements having a relatively large length as compared to thickness), the layers 300 and 302 having grooves 410 and 429 for holding the plurality of plates 310 and 312 on opposite sides thereof such that the plurality of plates are arranged in a non-parallel manner, separated from one another by a non-constant pitch, resulting in the plates meeting the functional requirement of being oriented at the offset angle relative to a path of the radiation with interspaces between the plates (see discussion above and Marsden paras [0055]-[0064]).  

Regarding claim 24, as discussed in the Section 112(b) rejection above, claim 24 lacks antecedent basis for “the second material.”  With reference to Figs. 2 and 3 of Marsden, each of end supports 316 and 318 include outer walls attached to the plurality of plates 304 that may be made from a material different than that of the plates, such as plastic (i.e., a second material) (para [0048]).

Regarding claims 25, 30 and 31 (considered as if dependent from claim 30 – see Section 112(b) rejection above), Marsden discloses an embodiment at Fig. 7 having a retaining member 704 understood as an interlayer board (i.e., substantially flat element that is longer than it is thick and is located between retaining members 702 and 706 and is at a location within an outer first layer 700 (i.e., interlayer), the member 704 intersects the plurality of plates and is configured with grooves for holding the plurality of plates in place (Fig. 7 and paras [0075]-[0078]).

Regarding claims 26, 28 and 29 (considered on the merits as if depending from claim 28 – see the Section 112(b) rejection above), Marsden discloses the first layer 300 (i.e., board) can have a first attenuation coefficient, the second layer 302 can have a second attenuation coefficient, and the first or second layer may comprise a carbon fiber material ((paras [0042]-[0043]), thus teaching a third material with fiber, having its own (i.e., third) attenuation coefficient.  The plurality of septa (plates), on the other hand, are made from a material configured to absorb, attenuate or otherwise alter secondary radiation (para [0044]).  In an example, primary radiation can pass through the first and/or second layers without being attenuated or absorbed (para [0042]), thus disclosing a first amount of radiation absorbed by the plates is greater than both a second and third amount of radiation absorbed by the first and second layers.  

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 23 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Freund as applied to claim 21 and further in view of Freund et al., US 2012/0132834 (hereafter Freund II).
Regarding both claims 23 and 37, Freund is silent as to bonding modules together by bonding plates of the modules together, the term bonding understood as requiring an adhesive or other binder material to unite the modules.  
Freund II teaches a collimator for use with a radiation detector (Abstract) that further includes a plurality of modules 2, 3 arranged in series and that are glued together at their respective end faces, i.e., at module sides 5 (Fig. 2 and para [0041]).  Freund teaches the side 5 may be delimited face-wise by an absorber element 13 (i.e., plate) having a surface 12 so that two absorber surfaces 12 are glued together (para [0043]), i.e., the modules are bonded via outer plates.  Freund II explains that such a glued connection means that even in the case of collimators wherein a large width is spanned in the z-direction, the thus constructed collimator possesses a desired strength, which even during rotation of a CT scanner, wherein rotationally induced centrifugal forces are applied, there is no interference in the detector signal due to shadowing effects (para [0041]).   
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify and reinforce a multi-module collimator according to Freund by bonding collimator modular outer faces (i.e., via the outer plates of the respective modules) as taught by Freund II, using adhesive for the bonding, as taught by Freund II, for the advantage taught in Freund II of enhanced integrity of the resulting collimator wherein even when rotationally induced centrifugal forces are applied, there is no interference in the detector signal due to shadowing effects.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Freund as applied to claim 21 and further in view of Ferlic, US 5,721,761 (hereafter Ferlic).
In order to advance prosecution, in view of the many Section 112(b) issues presented by claim 32, this claim is understood to require that a plate or plates made from the first material capable of absorbing a first amount of at least one type of radiation must further include a surface layer made from a different material capable of absorbing an amount of the at least one type of radiation that is less than the amount of radiation absorbed by the first plate material.
Freund is silent as to an additional layer on its absorber elements 6. From Ferlic, it is known to coat radiation absorbing lamellae (i.e., plates) disposed within a grid housing with thin foil strips (i.e., material capable of absorbing an amount of the at least one type of radiation (e.g., x-ray radiation) less than the amount of x-ray radiation absorbed by the plate) for the advantage of reducing lamellae line density artifact otherwise found on an x-ray image (Abstract; col. col. 2, lines 17-30; claim 1).  
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the absorber element plates of Freund by including a coating on the surface of the plates as taught by Ferlic for the advantage of reducing lamellae line density artifact, also as taught by Ferlic.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Marsden as applied to claims 21 and 26 and further in view of Igarashi et al., US 2002/0064252 (hereafter Igarashi).
With reference to the rejection of claim 26, Marsden teaches its second material may be a carbon fiber material at para [0043], but is silent as to whether such material also includes resin. 
Igarashi teaches a collimator having a plurality of plates (Abstract).  With reference to Figs. 9A and 9B, an embodiment  of Igarashi includes grid modules 220 and 230 with plates 223 arranged between supports (i.e., boards) 221 and 222 that hold the plates at an offset angle to a path of radiation R (paras [0060]-[0064]).  The supports 221 and 222 can be made from a carbon fiber reinforced resin (para [0067]) that Igarashi teaches has a high x-ray transmission factor (para [0068]).
It  would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention for Marsden to utilize the carbon fiber reinforced resin material according to Igarashi as the second material of Marsden, as a predictable adequate form for providing the carbon fibers (i.e. in a resin base material) that provides a desired amount of x-ray transmission as taught by Igarashi.  It has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. MPEP 2141 discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).

Claim Objections / Double Patenting
Claim 33 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 21. The body of claim 33 is identical to the body of claim 21.  The only difference between the claims is that the preamble of claim 33 recites “A method for forming anti-scatter grid module” as compared to the claim 21 preamble that recites “An anti-scatter grid module.”  Neither the preamble nor the body of claim 33 recites any positive method steps.  See also the Section 112(b) rejection of claim 33 above.   
Claim 30 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 25.  Both claims 25 and 30 depend from claim 21 and include the same limitations.    
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 34-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No.11,211,180 (hereafter reference patent).  Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same positive method steps (please see the Section 112(b) rejection of claim 33 above).   
It is noted that during prosecution of the reference patent, claims that had been withdrawn from consideration due to a constructive election by original presentation, were amended and subsequently rejoined and examined.  Because of the rejoinder, the restriction requirement was withdrawn, rendering the claims of this application subject to nonstatutory double patenting rejections over the claims of the reference patent (see Office Action dated 01/28/2021 of Application No. 15/581,089 for the restriction and the Notice of Allowance of 08/05/2021 for the rejoinder).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Siemens AG, DE102007051306 (Fig. 3; anti-scatter grid module  with a plurality of plates and interlayer boards 25);
Kato et al., US 2015/0162107 (Fig. 4 and paras [0060]-[0061] teaching anti-scatter grid module with interlayer supports 4 made from carbon and upper and lower fixing sheets 6 and 7 made from carbon-fiber-reinforced plastic).
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746